Citation Nr: 1412808	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-27 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the service-connected mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 2003 to April 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that, in part, denied the appellant's claim for a rating in excess of 30 percent for his psychiatric disability.

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim that is not included in the paper claims file, i.e. VA treatment records (CAPRI).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013.  However, there was a malfunction in the recording equipment, so the transcript of the proceeding was mostly inaudible.  Therefore the Board asked him in February 2014 whether he wanted another hearing.  In March 2014, the appellant responded that he did want to have a new Board hearing at the RO.

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a hearing at the RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

